DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
1.		This application is in condition for allowance except for the following formal matters:  
Claim Objections
Claims 1 and 14-16 are objected to because of the following informalities: 
Re claim 1, the limitation “a finalization instruction” at lines 16 should be changed to “the finalization instruction”, and the limitation “to finalize inspection region information” at lines 17 should be changed to “to finalize the inspection region information”.
Re claim 14, the limitation “inspect a subject” at lines 8 should be changed to “inspect the subject”, the limitation “a finalization instruction” at lines 17 should be changed to “the finalization instruction”, and the limitation “to finalize inspection region information” at lines 17-18 should be changed to “to finalize the inspection region information”.
Re claim 15, the limitation “a finalization instruction” at lines 13 should be changed to “the finalization instruction”, and the limitation “to finalize inspection region information” at lines 14 should be changed to “to finalize the inspection region information”.

Re claim 16, the limitation “a finalization instruction” at lines 16 should be changed to “the finalization instruction”, and the limitation “to finalize inspection region information” at lines 17 should be changed to “to finalize the inspection region information”.

Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

2.		The following is an examiner’s statement of reasons for allowance: claims 1 - 16 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1 - 16.
None of the prior art of record teaches or fairly suggests that an information processing apparatus comprises at least one processor, and acquiring a first image including at least a part of an inspection device and a second image including at least a part of a subject, the first and the second images being captured by an imaging apparatus, and estimating, as a first estimation, a position of the inspection device based on the first image, estimating, as a second estimation, position and orientation information for the 




Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		Jibbe (US 6,463,552) discloses Scripting Method and Apparatus for Testing Devices.
Kotoku et al. (US 2021/0065370) discloses Information Processing Apparatus, Inspection System, Information Processing Method, and Storage Medium That are Used in a Diagnosis Based on a Medical Image.
Rothberg et al. (US 2017/0360403) discloses Automated Image Acquisition for Assisting a User to Operate an Ultrasound Device.


Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
March 26, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649